DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “METHOD FOR RECOVERING A DISPLAY USING NEGATIVE BIASING”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,997,901. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 11 and patented claims 1 and 9 differ only in the negative biasing occurring “independently” and that a specific signal represents performance. It would have been obvious to one of ordinary skill in the art to perform tasks independently or jointly, interchangeably so long as the outcome of the tasks are the same, simply as a matter of preference or based on type of available processing equipment.

1. A method of recovering a display having a plurality of pixels, each having a light emitting device and a driving transistor for driving the light emitting device, the method comprising:
10,997,901 discloses at claim 1. A method of recovering a display having a plurality of pixels, each having a light emitting device and a driving transistor for driving the light emitting device, the driving transistor and the light emitting device being coupled in series between a first power supply and a second power supply, the method comprising: 
illuminating a driving transistor of a pixel of the plurality of pixels while negatively biasing the driving transistor using a recovery voltage, 


following said negative induced VT shift in the driving transistor, driving the driving transistor based on said respective signal representing a performance of said pixel to induce a positive VT shift determined to minimize gaps in performances of different pixel circuits.


2. The method of claim 1 in which the illumination is with light in the blue or ultraviolet range.
10,997,901 discloses at claim 2. The method of claim 1 in which the illumination is with light in the blue or ultraviolet range.


3. The method of claim 1 in which the recovery voltage is determined to reduce non-uniformity between the pixel and at least one other pixel of 



4. The method of claim 1 in which the positive VT shift is determined to minimize gaps in performances between the pixel and at least one other pixel of the plurality of pixels.
10,997,901 discloses at claim 1 … driving the driving transistor based on said respective signal representing a performance of said pixel to induce a positive VT shift determined to minimize gaps in performances of different pixel circuits


5. The method of claim 1 in which the negative induced VT shift and the positive induced VT shift are repeated multiple times.
10,997,901 discloses at claim 3. The method of claim 1 in which the negative induced VT shift and the positive induced VT shift are repeated multiple times.


6. The method of claim 1 in which the illumination is generated by a light emitting device of the pixel.
10,997,901 discloses at claim 4. The method of claim 1 in which the illumination is generated by said light emitting device of each pixel.


7. The method of claim 1 in which the recovery voltage and the driving of the driving transistor are each based on a signal representing the performance of the pixel.
10,997,901 discloses at claim 1 … said respective recovery voltage for each pixel being based specifically on a respective signal representing a performance of said pixel


8. The method of claim 1 in which the illumination and the recovery voltage are substantially constant.
10,997,901 discloses at claim 7. The method of claim 1 in which the illumination and the recovery voltage are substantially constant.



10,997,901 discloses at claim 8. The method of claim 1 in which the illumination and the recovery voltage are pulses.


10. The method of claim 1 in which the recovery voltage is different from a programming voltage.
10,997,901 discloses at claim 6. The method of claim 5 in which non-uniformities associated with the plurality of pixels including both initial non-uniformities and non-uniformities caused by aging are reduced by using different respective recovery voltages to bias the driving transistor of each pixel.


11. A method for a display including a plurality of pixel, each having a light emitting device and a driving transistor for driving the light emitting device, the method comprising:
10,997,901 discloses at claim 9. A method for a display including a plurality of pixel circuits, each having a light emitting device and a driving transistor for driving the light emitting device, the method comprising: 
during a first cycle, implementing an image display operation including programming a pixel circuit for a valid image and driving the pixel to emit light according to the programming;
during a first cycle, implementing an image display operation including programming each pixel circuit for a valid image and driving the pixel circuit to emit light according to the programming; 
during a second cycle, implementing a recovery operation for recovering a portion of the display, the recovery operation including illuminating a driving transistor of the pixel while negatively biasing the driving transistor of the pixel using a recovery voltage, producing a negative induced VT voltage shift in the driving transistor; and
during a second cycle, implementing a recovery operation for recovering a portion of the display, the recovery operation including illuminating the driving transistor of each pixel circuit while independently negatively biasing the driving transistor of each pixel using a respective recovery voltage different from an image 

following said negative induced VT shift in the driving transistor, driving the driving transistor based on said respective signal representing a performance of said pixel to induce a positive VT shift determined to minimize gaps in performances of different pixel circuits.


12. The method of claim 11 in which the illumination is with light in the blue or ultraviolet range.
10,997,901 discloses at claim 10. The method of claim 9 in which the illumination is with light in the blue or ultraviolet range.


13. The method of claim 11 in which the recovery voltage is determined to reduce non-uniformity between the pixel and at least one other pixel of 



14. The method of claim 11 in which the positive VT shift is determined to minimize gaps in performances between the pixel and at least one other pixel of the plurality of pixels.
10,997,901 discloses at claim 9 … said respective signal representing a performance of said pixel to induce a positive VT shift determined to minimize gaps in performances of different pixel circuits


15. The method of claim 11 in which the negative induced VT shift and the positive induced VT shift are repeated multiple times.
10,997,901 discloses at claim 11. The method of claim 9 in which the negative induced VT shift and the positive induced VT shift are repeated multiple times.


16. The method of claim 11 in which the illumination is generated by a light emitting device of the pixel circuit.
10,997,901 discloses at claim 12. The method of claim 9 in which the illumination is generated by said light emitting device of the pixel circuit.


17. The method of claim 11 in which the recovery voltage and the driving of the driving transistor are each based on a signal representing the performance of the pixel.
10,997,901 discloses at claim 9 … said respective recovery voltage for each pixel being based specifically on a respective signal representing a performance of said pixel


18. The method of claim 11 in which the illumination and the recovery voltage are substantially constant.
10,997,901 discloses at claim 15. The method of claim 9 in which the illumination and the recovery voltage are substantially constant.



10,997,901 discloses at claim 16. The method of claim 9 in which the illumination and the recovery voltage are pulses.


20. The method of claim 11 in which the recovery voltage is different from a programming voltage.
10,997,901 discloses at claim 9 … using a respective recovery voltage different from an image programming voltage for a valid image


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-11 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deane et al. (US PGPub 2006/0097965). 

Regarding claim 1, Deane discloses a method of recovering a display having a plurality of pixels (fig. 1), each having a light emitting device (fig. 3, LED) and a driving transistor (fig. 3, TD1) for driving the light emitting device ([0069], “when TFT TD1 is driving current into the LED”), the method comprising:
illuminating a driving transistor of a pixel of the plurality of pixels while negatively biasing the driving transistor using a recovery voltage, producing a negative induced VT voltage shift in the driving transistor ([0071], “Instead or as well as providing illumination of the TFTs, a negative gate ; and
following the negative induced VT shift in the driving transistor, driving the driving transistor based on a performance of the pixel to induce a positive VT shift in the driving transistor ([0070], “In a preferred arrangement, as TD1 lights the LED, some of that light can be allowed to fall upon the drive TFTs TD1 and TD2. In TD2 this will allow recovery of the threshold voltage drift. After a period of time the control will allow TD2 to become the current-providing TFT and TD1 to be turned off and recover. This process will continue throughout the lifetime of the display”).

Regarding claim 5, Deane further discloses in which the negative induced VT shift and the positive induced VT shift are repeated multiple times ([0070], “This process will continue throughout the lifetime of the display” and fig. 5).

Regarding claim 6, Deane further discloses in which the illumination is generated by a light emitting device of the pixel (fig. 3, LED).

Regarding claim 7, Deane further discloses in which the recovery voltage and the driving of the driving transistor are each based on a signal representing the performance of the pixel ([0071], [0081]).

Regarding claim 8, Deane further discloses in which the illumination and the recovery voltage are substantially constant ([0071] and fig. 5).

Regarding claim 9, Deane further discloses in which the illumination and the recovery voltage are pulses ([0100]).

claim 10, Deane further discloses in which the recovery voltage is different from a programming voltage ([0071], “Instead or as well as providing illumination of the TFTs, a negative gate bias can be applied to the drive TFT which is not being used”).

Regarding claim 11, Deane discloses a method for a display including a plurality of pixel (fig. 1), each having a light emitting device (fig. 3, LED) and a driving transistor (fig. 3, TD1) for driving the light emitting device ([0069], “when TFT TD1 is driving current into the LED”), the method comprising:
during a first cycle, implementing an image display operation including programming a pixel circuit for a valid image and driving the pixel to emit light according to the programming ([0070], “In a preferred arrangement, as TD1 lights the LED, some of that light can be allowed to fall upon the drive TFTs TD1 and TD2. In TD2 this will allow recovery of the threshold voltage drift. After a period of time the control will allow TD2 to become the current-providing TFT and TD1 to be turned off and recover”);
during a second cycle, implementing a recovery operation for recovering a portion of the display, the recovery operation including illuminating a driving transistor of the pixel while negatively biasing the driving transistor of the pixel using a recovery voltage, producing a negative induced VT voltage shift in the driving transistor ([0071], “Instead or as well as providing illumination of the TFTs, a negative gate bias can be applied to the drive TFT which is not being used. By providing a larger negative bias than is required to turn the TFT off, the rate of recovery of TFT characteristics can also be enhanced”); and
following the negative induced VT shift in the driving transistor, driving the driving transistor based on a performance of the pixel to induce a positive VT shift in the driving transistor ([0070], “This process will continue throughout the lifetime of the display”).

Claims 15-20 are within the scope of claims 5-10 respectively and are therefore interpreted and rejected based on similar reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deane in view of Yamashita et al. (US PGPub 2009/0184898). 

Regarding claim 2, Deane discloses an LED, however Deane does not disclose the wavelength range of the LED, other wavelength ranges are known including in the blue or ultraviolet range. Deane does not disclose in which the illumination is with light in the blue or ultraviolet range.
In a similar field of endeavor of display devices, Yamashita discloses in which the illumination is with light in the blue or ultraviolet range ([0039], lines 4-5).
In view of the teachings of Deane and Yamashita, it would have been obvious to one of ordinary skill in the art to substitute the LED in Deane to include an LED with a blue or ultraviolet range, as taught by Yamashita, to achieve expected and intended results. 

Claim 12 is within the scope of claim 2 and is therefore interpreted and rejected based on similar reasoning. 

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deane in view of Levey et al. (US PGPub 2010/0225634). 

Regarding claim 3, Deane’s recovery/compensation features are non-specific to initial non-uniformities vs. non-uniformities caused by aging, and therefore would have been applicable to both. 
	In a similar field of endeavor of display devices, Levey discloses in which the recovery voltage is determined to reduce non-uniformity between the pixel and at least one other pixel of the plurality of pixels, including both initial non-uniformities and non-uniformities caused by aging ([0084], variations of a single subpixel over time and variations across multiple subpixels at a particular time). 
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the recovery voltage of Deane by specifically providing update based on both initial non-uniformities and non-uniformities caused by aging, as taught by Levey, for the purpose of improving compensation to overcome these objections to compensate for EL panel degradation and prevent objectionable visible burn-in over the entire lifetime of an EL display panel, including at the start of its life (Levey: [0026]). 

Regarding claim 4, the combination of Deane and Levey further discloses in which the positive VT shift is determined to minimize gaps in performances between the pixel and at least one other pixel of the plurality of pixels (Levey: [0084], variations across multiple subpixels at a particular time).

Claims 13-14 are within the scope of claims 3-4 respectively and are therefore interpreted and rejected based on similar reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugihara et al. (US PGPub 2015/0146129) discloses “A reverse-direction voltage determined by a reverse-direction current that depends on the degree to which degradation of the organic EL element has progressed is thus written to a capacitor. A data voltage is then supplied to the capacitor via another capacitor, bringing the drive voltage of a transistor (T2) that controls the current that drives the organic EL element to Vsig+Voledr. This makes it possible to minimize decreases in the emission luminance of an electrooptical element such as an organic EL element due to degradation thereof over time” (abstract). 
Kim et al. (US PGPub 2014/0168184) discloses “When the driving element DT is implemented as a p-type MOSFET, in the normal drive mode, the data voltage of the input image is a voltage of the negative polarity (or a voltage of the second polarity), and the reverse polarity recovery voltage is a voltage of the positive polarity (or a voltage of the first polarity)” ([0074]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693